                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA               )
                                       )
    v.                                 )       1:20CR208-1
                                       )
ALEXANDER HILLEL TREISMAN              )


                     NOTICE OF ADDITIONAL FINDINGS

    Upon review of this court’s ruling and consideration of the

matters addressed regarding this court’s Oral Order denying

Defendant’s Motion to Suppress, (Docket Entry 02/26/21), this

court files this notice of additional findings to avoid any

misunderstanding of the findings and conclusions made in open

court, and to supplement those findings.

    This court expressed concerns over the presence of a

firearm and Tannerite in plain view in the passenger area of a

vehicle. However, this court did not, and does not, suggest that

the presence of a firearm or the Tannerite alone would justify

an entry to a vehicle under the community caretaking function.

This court did not, and does not, find that anytime law

enforcement sees a firearm in a vehicle that fact alone presents

a public safety issue.

    In other words, it was not simply the presence of a firearm

in plain view that justified the officers’ entry into the back

of the van. It was the totality of the facts known to the




         Case 1:20-cr-00208-UA Document 46 Filed 03/02/21 Page 1 of 4
officers – an abandoned van, no air conditioning, a gun,

Tannerite, a suitcase in the front, side door partially ajar –

which suggested that someone was located in the van. The

presence of the items in plain view, combined with the suitcase

and the partially ajar side door, suggested to officers that

someone would not have left these items unattended. The warm day

and the fact that the air conditioner was not running reasonably

suggested to officers that someone might be in distress. Thus,

on the totality of the circumstances, the officers’ reasonable

concern for the health and safety of an individual in the cargo

area justified the entry under the community caretaking

exception.

    After checking the cargo area of the van for a possible

individual in distress, officers saw what reasonably appeared to

be additional firearms in the cargo area, an area of the van

that was not locked and therefore unsecure. Both the Kannapolis

City Code and the Kannapolis Police Department General Order

authorize the removal of an abandoned vehicle from private

property on notice; the notice requirement is not applicable if

there is a special need to maintain and protect the public

safety and welfare. See Kannapolis City Code 10-238; General

Order 900-02(G), https://www.kannapolisnc.gov/

Portals/0/Departments/Police/Documents/000-

                                  - 2 -



       Case 1:20-cr-00208-UA Document 46 Filed 03/02/21 Page 2 of 4
00%20SOP%20MANUAL%202021_02_26.pdf (“As a general policy, the

Kannapolis Police Department will not remove a vehicle from

private property if the owner, occupant, or lessee of such

property could have the vehicle removed without police

assistance under applicable procedures of law.”). Here, the bank

had requested removal of the van as an abandoned vehicle.

    In this case, the presence of firearms in an abandoned

vehicle, the fact that the bank’s towing service would not tow

the vehicle until the firearms were removed by law enforcement,

and the fact that, in Captain Smith’s experience, all of the tow

operators would require police assistance if a gun is present,

along with the other circumstances, leads to two conclusions.

First, the presence of unsecured firearms in an abandoned

vehicle on the bank’s property, considering all the

circumstances present in this case, presented a special need to

protect the public safety and welfare as recognized by the

Kannapolis City Code.

    Second, the presence of firearms in the abandoned van, both

in plain view in the passenger area and in the unlocked cargo

area were circumstances which precluded the bank from having the

vehicle removed without police assistance under applicable

procedures of law, specifically, the Kannapolis City Code which

otherwise precludes police involvement in towing vehicles from

                                  - 3 -



       Case 1:20-cr-00208-UA Document 46 Filed 03/02/21 Page 3 of 4
private property unless police assistance is required. Under

applicable procedures in Kannapolis, the tow operators will not

tow a vehicle in which a firearm is present without assistance

from law enforcement to secure the firearm.

    As noted hereinabove, these findings are made in addition

to those made in open court during the motion hearing on

February 26, 2021.

    This the 2nd day of March, 2021.



                                  __________________________________
                                     United States District Judge




                                  - 4 -



       Case 1:20-cr-00208-UA Document 46 Filed 03/02/21 Page 4 of 4
